Order entered January 10, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01067-CV

                           IN RE BRIAN E. VODICKA, Relator

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-08135

                                          ORDER
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III

        Based on the Court’s memorandum opinion of this date, we DENY relator’s September

4, 2019 petition for writ of mandamus. We LIFT the stay issued by this Court on September 10,

2019.




                                                    /s/   ROBBIE PARTIDA-KIPNESS
                                                          JUSTICE